Case 4:19-cv-04011-KES Document 11 Filed 02/27/19 Page 1 of 2 PagelD #: 375

UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF SOUTH DAKOTA
SOUTHERN DIVISION

ANTONIO CABALLERO,
Plaintiff,
vs. Case No: 4:19-CV-04011-KES

FUERZAS ARMADAS REVOLUCIONARIAS
DE COLOMBIA, a/k/a FARC-EP a/k/a
REVOLUTIONARY ARMED FORCES OF
COLOMBIA; EJERCITO DE LIBERACION
NACIONAL a/k/a ELN a/k/a NATIONAL
LIBERATION ARMY; and THE NORTE DE

 

 

~VALLE CARTEL,
Defendants.
/
AFFIDAVIT OF LEON N. PATRICIOS
STATE OF FLORDA
COUNTY OF MIAMI-DADE

Leon N. Patricios, being first duly sworn, states as follows:

1. lam a resident of Miami-Dade County, Florida. I am over 18 years of age.

2. I am an attorney with the law firm Zumpano Patricios, P.A., and I am involved in the
above styled case, which was recently removed from the Second Judicial Circuit, Minnehaha
County Circuit Court, South Dakota, Case No. 49 CIV 18-003415 (“Minnehaha Case” or
“Minnehaha Court”).

3. [have personal knowledge of the facts stated herein.

4. On January 19, 2019, at approximately 11:00 am., and pursuant to the Minnehaha’s

Court Order for Alternative Service, the documents listed below, along with other documents,
Case 4:19-cv-04011-KES Document11 Filed 02/27/19 Page 2 of 2 PagelD #: 376

were served on Defendant Fuerzas Armadas Revolucionarias de Colombia (“FARC”) by
emailing contacto@farc-ep.co, the email address provided in the FARC’s website.’
a. Order for Declaration in the Minnehaha Case.
b. Summons for Garnishment issued to Wells Fargo Bank, N.A., in the Minnehaha
Case.
c. Admission of Service in the Minnehaha Case.
5. In an abundance of caution, on January 19, 2019, between 11:00 a.m. and 11:06 a.m., the
text attached as Exhibit “A” was posted on the FARC’s website.
6. After posting the text to the FARC’s website, I received a confirmation email from the

FARC affirming the text was sent to the FARC (attached as Exhibit A).

 

Leon N. Patricios

The foregoing Affidavit was swom to this 25th day of February, 2019, by Leon N.
Patricios, who is personally known to me.

Signature of Notary!

    

  

eave TE nee
INA MUNAGORRI
MY COMMISSION # FF 969935
EXPIRES: March 10, 2020
Bonded Thru Notary Public Underwriters

TS eboaehiene

Print Name: DAA Mor ker
NOTARY PUBLIC, STATE OF FLORIDA

Commission No. EE 9GTIF
My Commission Expires: 3/7 9/20

   
 

     

 

' At the time Plaintiff served these documents via email, the FARC’s website was up and
running. The FARC seems to have taken down its website after it was served.

Page 2 of 2 ©
